FILED
                               NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARTA LILIAN FLORES-CISNEROS                       No. 09-73015
and WILLIAM DANIEL CISNEROS-
FLORES,                                            Agency Nos. A098-993-519
                                                               A098-993-520
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Marta Lilian Flores-Cisneros and her son William Daniel

Cisneros-Flores, natives and citizens of El Salvador, petition pro se for review of a

Board of Immigration Appeals order dismissing their appeal from an immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying their application for asylum, withholding of removal and

protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition for review.

      Petitioners do not challenge the Board’s determination that no exceptions

applied to excuse petitioners’ untimely asylum application. See 8 U.S.C.

§ 1158(a)(2)(B) (requiring petitioner to apply for asylum within one year of arrival

in United States unless prevented by extraordinary circumstances or changed

circumstances materially affecting eligibility for relief); Toj-Culpatan v. Holder,

612 F.3d 1088, 1090 (9th Cir. 2010) (per curiam). Petitioners have therefore

waived any challenge to the denial of their asylum application. Martinez-Serrano

v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      Substantial evidence supports the Board’s alternative denial of asylum on

the merits, as well as the denial of withholding of removal because petitioners

failed to show their alleged persecutors threatened them on account of a protected

ground. Their fear of future persecution based on gang violence is not on account

of the protected ground of either membership in a particular social group or

political opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v.

INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not available to


                                          2                                    09-73015
victims of civil strife, unless they are singled out on account of a protected

ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioners did not establish a likelihood of torture by, at

the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           3                                     09-73015